Citation Nr: 1316217	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  10-19 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected residuals, shell fragment wound, scars, right upper extremity.

2.  Entitlement to a rating in excess of 10 percent for service-connected residuals, shell fragment wound, ulnar nerve neuropathy, right upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to March 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in St. Petersburg, Florida, currently has jurisdiction over the Veteran's claims.

In December 2012, the Board remanded this case for a hearing at the RO in St. Petersburg, Florida, on April 16, 2013, before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file, and file has now been returned to the Board for further consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

The Veteran's most recent VA treatment records associated with the claims file, considering both the physical claims file and Virtual VA, are dated in April 2012. There is no evidence that the Veteran has ceased VA treatment. Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

At the time of his April 2013 Board hearing, the Veteran described the symptoms associated with his right upper extremity.  He reported that he had to learn to use his left hand for all activities of daily living.  He complained of intermittent complete numbness in the right arm and pain, with activity.  He complained of decreased grip strength and loss of range of motion.  He reported the use of over-the-counter pain medication, as needed, and asserted that his right ulnar nerve neuropathy was not mild.  He complained of pain, when pressed in a certain area, as to one of the scars on his right upper extremity.  The Veteran most recently underwent VA examination in October 2009, more almost four years prior.  The Veteran's representative specifically requested that, if appropriate, the claims should be remanded for another examination to ascertain the exact severity and limitations of the right upper extremity.  

When available evidence is too old for an adequate evaluation of a Veteran's current condition, VA's duty to assist includes providing a new examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the United States Court of Appeals for Veterans Claims (Court) held that, when a Veteran claims that a disability is worse than when originally rated, or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating.  The Veteran therefore needs to be reexamined to reassess the severity of his service-connected disabilities of the right upper extremity.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Tampa, Florida, including the Community Based Outpatient Clinic (CBOC) in Pasco, Florida, from April 2012 to the present.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected scars of the right upper extremity and right ulnar nerve neuropathy.  

(a)  The examiner should note all relevant pathology, including any disabling effects on any body part, and all indicated tests should be conducted.  Photographs are not required unless there is marked change from the Veteran's scars of the right upper extremity photographed at the time of the October 2009 VA examination. 

(b)  The examiner must specifically review the results of the May 2010 private electromyography (EMG) and comment upon whether such reflects mild, moderate, or severe incomplete paralysis of the right ulnar nerve.  
(c)  The examiner must specifically conclude, within his or her own examination report, whether there is evidence of complete paralysis of the right ulnar nerve; and whether he or she finds the Veteran's right ulnar nerve neuropathy to be manifested by mild, moderate, or severe incomplete paralysis of the right ulnar nerve.

(d)  The examiner must specifically describe, in detail, including consideration of any pain, the scars of the right upper extremity; and determine the percentage of the entire body and exposed areas affected. 

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



